DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    	Claims 1-20 are pending. Claims 1, 11, and 17 are in independent forms. 

Information Disclosure Statement
3.    	The information disclosure statements (I DS's) submitted on 06/15/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.    	The drawings filed on 02/05/2021 are accepted by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been obvious before the effective filing date of 	the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 	Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lidman US Patent Application Publication No. 2020/0374269 (hereinafter Lidman) in view of Mahler US Patent Application Publication No. 2017/0026344 (hereinafter Mahler).
	Regarding claim 1, Lidman discloses a secured communications device, comprising: 
	“an audio input device” (see Lidman Fig. 1, audio processing device 105, par. 0026, The audio processing device 105 may be any device that captures audio input and/or facilitates output of audio content);  
	“an audio output device” (see Lidman Fig. 1, audio output components 120a-120b, par. 0027, The audio processing device 105 may include one or more audio sensing components 115a-115d (e.g., microphones) for capturing audio and one or more audio output components (e.g., speakers) 120a-120b to provide audio output to the user); 
	“a communications interface for communicating with a computing device external to the secured communications device” (see Lidman par. 0040, the device components 350 include a processor 352, user interface components 354, a communications interface 356 for communicating with external devices and networks, such as network 382 (e.g., the Internet, the cloud, a local area network, or a cellular network) and external device 384 (e.g., a mobile device), and a non-secure memory 358); and 
	a processor (Fig. 3, Trusted Audio Processing Environment 320) configured to: 
	“encrypt audio input received via the audio input device to generate encrypted audio” (see Lidman par. 0010, receiving an audio input signal in a trusted audio processing environment of the audio device, processing, in the trusted audio processing environment, the audio input signal for use with the audio application, deriving an encryption key in the trusted audio processing environment, encrypting the audio signal in the trusted audio processing environment to produce an encrypted output audio signal);
	“decrypt an encrypted audio stream received from the computing device via the communication device prior to playback via the audio output device” (see Lidman pars. 0009, 0025, a decryption module configured to decrypt an encrypted audio output signal received from the audio application, and audio output components configured to output the decrypted audio output signal. Encrypted audio content may be received from the non-trusted environment and decrypted using a decryption key derived through the key ladder process. The audio content may then be processed for playback through audio output components, which may include one or more speakers);
	Lidman does not explicitly discloses transmit the encrypted audio via the communications interface to the computing device for communication via a communications network to a remote recipient. 
	However, in analogues art, Mahler discloses transmit the encrypted audio via the communications interface to the computing device for communication via a communications network to a remote recipient (see Mahler par. 0029, An end user such as one operating cell phone 101 with adjunct peripheral 201(1) may call another end user such as PBX phone 109 (n) having adjunct peripheral 201 (n). The calling party may speak into a microphone on the adjunct peripheral and the spoken data may be encrypted on the device before being transmitted to device 101. The transmitted data remains in the same state of encryption throughout all nodes on the network including the end host node devices like cell phone 101. A recipient uses the adjunct peripheral to decrypt voice data coming from the network). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).

	Regarding claim 2, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Mahler further discloses wherein the communications interface is a short-range wireless communications interface (see Mahler pars. 0027-0028, an adjunct peripheral communications device 201 (1) is provided that communicates wirelessly with phone 101 similar to a wireless headset or ear piece. Similarly, adjunct peripherals 201 (2-n) are depicted coupled to host communications devices 114, 107, and 109 (1-n). In one embodiment adjunct peripheral 201 (1) is a Bluetooth head piece or ear piece modified with the addition of certain unique components and code to practice the present invention.
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
	
  	Regarding claim 3, Lidman in view of Mahler discloses the secured communications device of claim 2, 
	Mahler further discloses wherein the processor is further configured to control the communications interface to communicate with the computing device in accordance with a headset profile (see Mahler par. 0027, an adjunct peripheral communications device 201 (1) is provided that communicates wirelessly with phone 101 similar to a wireless headset or ear piece).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
  
	Regarding claim 4, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Mahler further discloses a computer- readable storage medium storing a set of encryption keys (see Mahler par. 0016, In one embodiment the one or more keys are selected from a plurality of encryption keys stored in the digital memory). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
 
	Regarding claim 5, Lidman in view of Mahler discloses the secured communications device of claim 4, 
	Mahler further discloses wherein the processor is further configured to utilize an encryption key, selected from the set of encryption keys, to encrypt or decrypt audio, wherein the encryption key is selected based at least in part on the remote recipient to which encrypted audio is transmitted (see Mahler par. 0018, the one or more keys are selected from a plurality of encryption keys stored in the digital memory. Also in one embodiment a key is selected from a plurality of stored keys according to identification of an intended recipient of an outgoing call from the network-connected communication device. Also in one embodiment keys are selected by voice recognition of one or more users. And in one embodiment the system further comprises transmitting a decryption key, which may be the same as the encryption key, by the first circuitry prior to the network-connected communication device transmitting encrypted voice data). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
 
	Regarding claim 6, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Lidman further discloses wherein the processor is configured to encrypt the audio input after passing through an analog-to-digital converter associated with the audio input device (see Lidman par. 0043, the audio signal may include a two-channel stereo audio signal and/or a mono channel audio signal. In various embodiments, the audio input circuitry 322, may include an interface to the at least one audio sensor 305a-n, anti-aliasing filters, analog-to-digital converter circuitry, echo cancellation circuitry, and other audio processing circuitry and components). 

	Regarding claim 7, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Lidman further discloses wherein the processor is configured to decrypt the encrypted audio stream before passing through a digital-to-analog converted associated with the audio output device (see Lidman par. 0045, the audio output circuitry 326 processes audio signals received from the digital signal processor 324 for output to at least one speaker, such as speakers 310a and 310b. In various embodiments, the audio output circuitry 326 may include a digital-to-analog converter that converts one or more digital audio signals to analog and one or more amplifiers for driving the speakers 310a-310b. In other embodiments, the audio output circuitry 326 may provide output other audio playback devices such as headphones and earbuds through wired and/or wireless communications).  

	Regarding claim 8, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Lidman further discloses a housing for the audio input device, the audio output device, the communications interface, and the processor, wherein the housing provides a portable form-factor that is separate from the computing device (See Lidman Fig. 1, element 150, The audio processing device 105 may be any device that captures audio input and/or facilitates output of audio content. In the illustrated embodiment, the audio processing device 105 is a voice-interaction device located in an interior of a room 150, but it is contemplated that the audio processing device 105 may include other devices (e.g., mobile phone, smart speaker, media streaming system and other audio systems) in other use environments (e.g., automobile, conference room, retail establishment, and other environments where audio input and/or output is used)).  

	Regarding claim 9, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Lidman further discloses wherein the remote recipient includes at least a second computing device and a second secured communications device (see Lidman par. 0057, In step 410, the encrypted audio signal is transmitted to the trusted server. The trusted server decrypts the encrypted audio data using decryption key generated in a trusted execution environment of the trusted server, in step 412. The decryption key is derived through a multistage key ladder process that corresponds to the encryption key derivation process of step 406. Next, the server encrypts the audio for delivery to the remote device (step 414) and transmits the encrypted audio (step 416). The remote device receives the transmitted audio, decrypts the received audio in local trusted environment and plays the audio content for the remote user). 

	Regarding claim 10, Lidman in view of Mahler discloses the secured communications device of claim 1, 
	Lidman further discloses wherein communication via the communications network between the computing device and the remote recipient occurs via a voice-over-IP (VOIP) application (see Lidman par. 0056, Referring to FIGS. 4A-B, an example operation of a secure audio system for facilitating a Voice-over-IP (VoIP) call will now be described. At step 402, a VoIP call is initiated with a remote device (e.g., remote device 388 of FIG. 3) and the VoIP application (e.g., VoIP application 370 of FIG. 3) establishes a secure connection through a trusted server (e.g., server 386.) In various embodiments, each device on the call includes a trusted audio processing environment allowing secure, encrypted communications between the audio input/output components and the server 386). 
	
	Regarding claim 11, Lidman discloses a method, comprising: 
	“receiving audio input, via an audio input device, from a user” (see Lidman par. 0021, providing end-to-end protection for both user-generated audio content received at a microphone and protected audio content played through a speaker); 
	“encrypting the audio input to produce an encrypted audio input stream” (see Lidman par. 0010, receiving an audio input signal in a trusted audio processing environment of the audio device, processing, in the trusted audio processing environment, the audio input signal for use with the audio application, deriving an encryption key in the trusted audio processing environment, encrypting the audio signal in the trusted audio processing environment to produce an encrypted output audio signal);
 	“receiving an encrypted audio output stream from the computing device via the communications link” (see Lidman par. 0038, the secure audio output processing components 224 provide further protection of audio content through a secure audio output process. The secure audio output processing components 224 are configured to receive encrypted audio data, derive a decryption key, and decrypt the audio data for output);
	“decrypting the encrypted audio output stream to produce an audio output; and outputting the audio output, via an audio output device, to the user (see Lidman pars. 0009, 0025, a decryption module configured to decrypt an encrypted audio output signal received from the audio application, and audio output components configured to output the decrypted audio output signal. Encrypted audio content may be received from the non-trusted environment and decrypted using a decryption key derived through the key ladder process. The audio content may then be processed for playback through audio output components, which may include one or more speakers);
	Lidman does not explicitly discloses transmitting the encrypted audio input stream to a computing device via a communications link. 
	However, in analogues art, Mahler discloses transmitting the encrypted audio input stream to a computing device via a communications link (see Mahler par. 0029, An end user such as one operating cell phone 101 with adjunct peripheral 201(1) may call another end user such as PBX phone 109 (n) having adjunct peripheral 201 (n). The calling party may speak into a microphone on the adjunct peripheral and the spoken data may be encrypted on the device before being transmitted to device 101. The transmitted data remains in the same state of encryption throughout all nodes on the network including the end host node devices like cell phone 101. A recipient uses the adjunct peripheral to decrypt voice data coming from the network). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
 
	 Regarding claim 12, Lidman in view of Mahler discloses the method of claim 11, 
	Lidman further discloses wherein the communications link is a short-range wireless communications link (see Lidman par. 0055, the communications interface 356 facilitates communication between the secure audio system 300 and external devices. For example, the communications interface 356 may enable Wi-Fi (e.g., 802.11) or Bluetooth connections between the secure audio system 300 and one or more local devices, such as the external device 384, or a wired or wireless router providing network access to a server 386 or remote device 388 via network 382).   

	Regarding claim 13, Lidman in view of Mahler discloses the method of claim 11, 
	Mahler further discloses further comprising pairing with the computing device to establish the communications link in accordance with a headset profile (see Mahler par. 0027, an adjunct peripheral communications device 201 (1) is provided that communicates wirelessly with phone 101 similar to a wireless headset or ear piece).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
  
	Regarding claim 14, Lidman in view of Mahler discloses the method of claim 11, 
	Mahler further discloses selecting at least one encryption key from a set of encryption keys (see Mahler par. 0016, one or more keys are selected from a plurality of encryption keys stored in the digital memory); and utilizing the at least one encryption key selected to encrypt the audio input and decrypt the encrypted audio output stream (see Mahler par. 0016, Also in one embodiment a key is selected from a plurality of stored keys according to identification of an intended recipient of an outgoing call from the network-connected communication device. Also in one embodiment keys are selected by voice recognition of one or more users. And in one embodiment the device further comprises transmitting a decryption key, which may be the same as the encryption key, by the first circuitry prior to the network-connected communication device transmitting encrypted voice data). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
  
	Regarding claim 15, Lidman in view of Mahler discloses the method of claim 14, 
	Mahler further discloses wherein computing device transmits the encrypted audio input stream to a recipient via a communications network, and wherein the at least one encryption key is selected based at least in part on the recipient (see Mahler par. 0018, the one or more keys are selected from a plurality of encryption keys stored in the digital memory. Also in one embodiment a key is selected from a plurality of stored keys according to identification of an intended recipient of an outgoing call from the network-connected communication device. Also in one embodiment keys are selected by voice recognition of one or more users. And in one embodiment the system further comprises transmitting a decryption key, which may be the same as the encryption key, by the first circuitry prior to the network-connected communication device transmitting encrypted voice data). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
  
	Regarding claim 16, Lidman in view of Mahler discloses the method of claim 15, 
	Mahler further discloses wherein the computing device receives the encrypted audio output stream via the communications network from the recipient (see Mahler pars. 0037-0038, At step 403, the user may select a recipient for the pending call attempt from a contact list on the host appliance. At step 404 the user places the call and a communications session is established in step 404. Step 404 involves the process of setting up the call performed on the network in typical fashion. The call legs may be set up using session initiation protocol (SIP) and VoIP, or other known communications session protocols. At step 405 the calling party (user) speaks into the microphone on the adjunct peripheral when the session is live. The user will hear the decrypted voice of the recipient when the recipient answers the call. The adjunct peripheral may be as far away from the host appliance as the wireless application or link allows).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
  
	Regarding claim 17, Lidman discloses a non-transitory, computing-readable storage medium having stored thereon computer-executable instructions that, when executed by a processor, configure the processor to: 
	“encrypt an audio input stream received via an audio input device to generate an encrypted audio input stream” (see Lidman par. 0010, receiving an audio input signal in a trusted audio processing environment of the audio device, processing, in the trusted audio processing environment, the audio input signal for use with the audio application, deriving an encryption key in the trusted audio processing environment, encrypting the audio signal in the trusted audio processing environment to produce an encrypted output audio signal); 
	“receive an encrypted audio output stream, via the communication interface, from the computing device, wherein the encrypted audio output stream originates from the remote recipient” (see Lidman par, 0025, 0038, the secure audio output processing components 224 provide further protection of audio content through a secure audio output process. The secure audio output processing components 224 are configured to receive encrypted audio data, derive a decryption key, and decrypt the audio data for output. The encrypted audio data may include any type of encrypted audio, including audio data generated by the secure audio processing system 200, audio data received from a server (e.g., trusted server 272) such as an encrypted music stream, and audio data generated by a remote audio processing device 280 (e.g., audio for a VoIP call)) and 
	“decrypt the encrypted audio output stream to generate an audio output stream” (see Lidman pars. 0009, 0025, a decryption module configured to decrypt an encrypted audio output signal received from the audio application, and audio output components configured to output the decrypted audio output signal. Encrypted audio content may be received from the non-trusted environment and decrypted using a decryption key derived through the key ladder process. The audio content may then be processed for playback through audio output components, which may include one or more speakers);
  	Lidman does not explicitly discloses transmit the encrypted audio input stream, via a communications interface, to a computing device executing a communications session over a communications network with a remote recipient. 
	However, in analogues art, Mahler discloses transmit the encrypted audio input stream, via a communications interface, to a computing device executing a communications session over a communications network with a remote recipient (see Mahler par. 0029, An end user such as one operating cell phone 101 with adjunct peripheral 201(1) may call another end user such as PBX phone 109 (n) having adjunct peripheral 201 (n). The calling party may speak into a microphone on the adjunct peripheral and the spoken data may be encrypted on the device before being transmitted to device 101. The transmitted data remains in the same state of encryption throughout all nodes on the network including the end host node devices like cell phone 101. A recipient uses the adjunct peripheral to decrypt voice data coming from the network). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).

	Regarding claim 18, Lidman in view of Mahler discloses the non-transitory, computer-readable storage medium of claim 17, 	
	Lidman further discloses wherein the instructions further configure the processor to output the audio output stream via an audio output device (see Lidman par. 0002, Modern electronic devices commonly include audio input and/or output processing components to facilitate voice command processing, oral communications, device input and output, media playback and other audio applications).  
	
	Regarding claim 19, Lidman in view of Mahler discloses the non-transitory, computer-readable storage medium of claim 17, 	
	Mahler further discloses wherein the instructions further configure the processor to establish the communications link with the computing device in accordance with a short-range wireless protocol  and in accordance with a headset profile defined according to the short-range wireless protocol (see Mahler pars. 0027-0028, an adjunct peripheral communications device 201 (1) is provided that communicates wirelessly with phone 101 similar to a wireless headset or ear piece. Similarly, adjunct peripherals 201 (2-n) are depicted coupled to host communications devices 114, 107, and 109 (1-n). In one embodiment adjunct peripheral 201 (1) is a Bluetooth head piece or ear piece modified with the addition of certain unique components and code to practice the present invention.	
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).
 
	Regarding claim 20, Lidman in view of Mahler discloses the non-transitory, computer-readable storage medium of claim 17, 	
	Mahler further discloses wherein the instructions further configure the processor to: select at least one encryption key from a set of encryption keys; and utilize the at least one encryption key to encrypt the audio input stream and decrypt the encrypted audio output stream (see Mahler par. 0016, In one embodiment the one or more keys are selected from a plurality of encryption keys stored in the digital memory. Also in one embodiment a key is selected from a plurality of stored keys according to identification of an intended recipient of an outgoing call from the network-connected communication device. Also in one embodiment keys are selected by voice recognition of one or more users. And in one embodiment the device further comprises transmitting a decryption key, which may be the same as the encryption key, by the first circuitry prior to the network-connected communication device transmitting encrypted voice data), wherein the at least one encryption keys is selected at least in part on the remote recipient (see Mahler par. 0018, the one or more keys are selected from a plurality of encryption keys stored in the digital memory. Also in one embodiment a key is selected from a plurality of stored keys according to identification of an intended recipient of an outgoing call from the network-connected communication device. Also in one embodiment keys are selected by voice recognition of one or more users. And in one embodiment the system further comprises transmitting a decryption key, which may be the same as the encryption key, by the first circuitry prior to the network-connected communication device transmitting encrypted voice data). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Mahler in to the system of Lidman in order to encrypt the voice data using the one or more keys, then providing the encrypted voice data by wireless transmission to the telephony device (see Mahler par. 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Price et al. (2018/0124035 A1): discloses A computing system is described that at least one microphone, a secure processing unit, and a general processing unit. The microphone is coupled to an audio processor configured to receive at least one audio signal from the at least one microphone and generate a first encrypted audio signal and a second encrypted audio signal The secure processing unit is configured to: receive the first encrypted audio signal from the audio processor, decrypt the first encrypted audio signal, and responsive to determining that the first encrypted audio signal includes an unlock command, output an indication of a decryption key. The general processing unit is configured to: receive the second encrypted audio signal from the audio processor, and decrypt the second encrypted audio signal with the decryption key.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433